           Case 1:16-cr-00826-LTS Document 504 Filed 08/12/20 Page 1 of 9




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA

        -v-                                                           No. 16-CR-826-LTS

DENNIS POMALES,

                 Defendant.

-------------------------------------------------------x

                                            MEMORANDUM ORDER

                 The Court has received Defendant Dennis Pomales’s pro se motion for a

reduction in sentence pursuant to 18 U.S.C. § 3582(c)(1)(A). (Docket Entry No. 496, the

“Motion.”) On June 26, 2018, upon pleading guilty, Mr. Pomales was convicted of one count of

conspiracy to distribute and possess with the intent to distribute narcotics, in violation of 21

U.S.C. §§ 841(b)(1)(B) and 846. (Docket Entry No. 196.) On January 8, 2019, the Court

sentenced him principally to 120 months of imprisonment, to be followed by a five-year

supervised release term. (Docket Entry No. 272.) Mr. Pomales is currently incarcerated at the

Federal Correctional Institution (“FCI”) Berlin (a medium security correctional facility in New

Hampshire), and is due to be released from Bureau of Prisons (“BOP”) custody on August 15,

2025. (Motion at 3; Docket Entry No. 499 (“Opp.”) at 5; BOP, Find an inmate,

https://www.bop.gov/inmateloc/ (last visited August 12, 2020).)

                 Mr. Pomales seeks immediate release to supervised release, arguing that his

medical conditions (including asthma and psoriasis) put him at a high risk of contracting severe

illness related to COVID-19, and therefore constitute “extraordinary and compelling reasons” to

reduce his sentence. (Motion at 1-2; Docket Entry No. 502 (“Reply”) at 1-3.) On July 16, 2020,

the Government filed its opposition to the Motion. Mr. Pomales filed his reply on August 4,


POMALES - MTN FOR COMPASSIONATE RELEASE.DOCX               VERSION AUGUST 12, 2020                 1
         Case 1:16-cr-00826-LTS Document 504 Filed 08/12/20 Page 2 of 9




2020. The Court has reviewed the parties’ submissions carefully and, for the following reasons,

Mr. Pomales’s Motion is denied.



                                            DISCUSSION

               Mr. Pomales seeks an order directing his compassionate release under 18 U.S.C.

§ 3582(c)(1)(A), which provides, in relevant part, that:

               the court . . . upon motion of the defendant after the defendant has fully
               exhausted all administrative rights to appeal a failure of the Bureau of
               Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days
               from the receipt of such a request by the warden of the defendant’s
               facility, whichever is earlier, may reduce the term of imprisonment . . .
               after considering the factors set forth in section 3553(a) to the extent that
               they are applicable, if it finds that . . . extraordinary and compelling
               reasons warrant such a reduction . . . and that such a reduction is
               consistent with applicable policy statements issued by the Sentencing
               Commission.

18 U.S.C.A. § 3582(c)(1)(A) (Westlaw through P.L. 116-152). 1 The applicable policy statement

provides that extraordinary and compelling reasons may exist if:

               the defendant is . . . suffering from a serious physical or medical
               condition, or . . . experiencing deteriorating physical . . . health because of
               the aging process, that substantially diminishes the ability of the defendant
               to provide self-care within the environment of a correctional facility and
               from which he or she is not expected to recover.

See U.S.S.G. 1B1.13 and cmt. N.1. (A)(ii)(I), 1(A)(ii)(III) (U.S. Sentencing Comm’n 2018). 2

The applicable policy statement also requires the Court to determine that “[t]he defendant is not

a danger to the safety of any other person or the community, as provided in 18 U.S.C.



1
       The Government does not dispute that Mr. Pomales has satisfied Section 3582(c)(1)(A)’s
       exhaustion requirement. (See Opp. at 2.)
2
       Section 1B1.13 is a policy statement governing “reduction in term of imprisonment under
       18 U.S.C. § 3582(c)(1)(A).” U.S.S.G. § 1B1.13.



POMALES - MTN FOR COMPASSIONATE RELEASE.DOCX      VERSION AUGUST 12, 2020                           2
          Case 1:16-cr-00826-LTS Document 504 Filed 08/12/20 Page 3 of 9




§ 3142(g),” before reducing a term of imprisonment under Section 3582(c)(1)(A). U.S.S.G.

§ 1B1.13(2). “The defendant has the burden to show he is entitled to a sentence reduction”

under Section 3582(c)(1)(A). United States v. Ebbers, 432 F. Supp. 3d 421, 426 (S.D.N.Y.

2020).

                Mr. Pomales, who is 42 years old, claims principally that his medical conditions

of asthma and psoriasis place him at a heightened risk of severe illness from COVID-19, and

therefore constitute extraordinary and compelling reasons which warrant a reduction in his

sentence. 3 Mr. Pomales reports, and his medical records confirm, that he has a history of asthma

since childhood, which he treats with the inhaler Albuterol. (Motion at 1; Opp. at 4; Reply at 1-

2; Medical Records at 7, 33, 134.) 4 According to Mr. Pomales, his asthma condition is

worsening, though he acknowledges that he “control[s] it with [his] inhaler” and has “learned

preventative measures” to avoid asthma attacks. (Reply at 3.) He has no history of intubation or

hospitalization on account of his asthma. (Medical Records at 7, 33, 134.) Mr. Pomales also

reports, and his medical records confirm, a deterioration in his psoriasis, which he treats with

rotating topical creams and ointments. He claims that he recently “complained that [his]

medication wasn’t working” to his physician, who told him that he was “on the strongest topical




3
         Mr. Pomales also notes that he has “heard that most Americans from the north are
         vitamin D deficient which causes respiratory problems” (Motion at 1), and, on reply, that
         he has “high cholesterol and triglycerides.” (Reply at 3.) He does not argue that any of
         these circumstances places him at a heightened risk of severe illness from COVID-19,
         and the Court has located no authority for that proposition. Cf. United States v. Martinez,
         No. 13-CR-699 (PAE), 2020 WL 3034808, at *2 (S.D.N.Y. June 5, 2020) (“the
         Government notes, and Mr. Martinez does not refute, the CDC does not consider high
         cholesterol to be a risk factor” for severe illness resulting from COVID-19).
4
         The Court will file Mr. Pomales’s detailed medical records, which the Government
         submitted directly to chambers with a copy to Mr. Pomales, under seal.



POMALES - MTN FOR COMPASSIONATE RELEASE.DOCX      VERSION AUGUST 12, 2020                           3
         Case 1:16-cr-00826-LTS Document 504 Filed 08/12/20 Page 4 of 9




medications and because of COVID-19 she wouldn’t recommend” oral or injectable medications,

such as Humira, Taltz, or Otezla. (Reply at 2.)

               The Court concludes that Mr. Pomales’s medical condition does not amount to an

“extraordinary and compelling” reason justifying a reduction in his sentence. The Centers for

Disease Control and Prevention (“CDC”) has identified “moderate to severe” asthma as a

condition that “may” place individuals at a higher risk of severe illness from COVID-19. CDC,

Coronavirus Disease 2019 (COVID-19), People with Moderate to Severe Asthma,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/asthma.html (last visited

August 12, 2020). The CDC explains that the evidence on this question is “mixed,” meaning

that “multiple studies . . . reached different conclusions about risk associated” with asthma.

CDC, Evidence used to update the list of underlying medical conditions that increase a person’s

risk of severe illness from COVID-19, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/evidence-table.html (last visited August 12, 2020). 5 Moreover, while the severity of

Mr. Pomales’s asthma fluctuates and the frequency of his use of Albuterol varies from once a

week or less to several times per week or more (see Medical Records at 7, 33, 134), he has

generally been able to manage his condition with his inhaler and other preventative measures

(Reply at 3), and he has never been hospitalized or intubated on account of his asthma. These

facts weigh against a finding of “extraordinary and compelling” reasons. See also United States



5
       Compare, e.g., Rutgers University, Asthma Does Not Seem to Increase the Severity of
       COVID-19, https://www.rutgers.edu/news/asthma-does-not-seem-increase-severity-
       covid-19 (last visited August 12, 2020) with Harvard School of Public Health, Non-
       allergic asthma linked with increased risk of severe COVID-19,
       https://www.hsph.harvard.edu/news/features/non-allergic-asthma-linked-with-increased-
       risk-of-severe-covid-19/ (last visited August 12, 2020) (explaining that researchers found
       that “non-allergic asthma increased the risk of severe COVID-19 by as much as 48%,”
       though “people with allergic asthma had no statistically significant association with
       severe COVID-19”).


POMALES - MTN FOR COMPASSIONATE RELEASE.DOCX      VERSION AUGUST 12, 2020                         4
         Case 1:16-cr-00826-LTS Document 504 Filed 08/12/20 Page 5 of 9




v. Christie, No. 15-CR-288 (RMB), 2020 WL 3969962, at *2 (S.D.N.Y. July 14, 2020)

(“Although [Christie] has been diagnosed with asthma, his medical records . . . demonstrate that

his asthma is well-controlled . . . [a]ccordingly, [Christie] has not carried his burden of

demonstrating ‘extraordinary and compelling reasons’ justifying release.” (quoting U.S. v.

Frazier, 90-CR-913 (LAP), 2020 WL 3508261, at *2 (S.D.N.Y. June 29, 2020)); United States v.

Alvarez, No. 11-CR-169 (VB), 2020 WL 3640523, at *2 (S.D.N.Y. July 6, 2020) (“Alvarez

points to other cases in which courts in this district have found ‘extraordinary and compelling’

circumstances warranting release based upon a respiratory ailment like asthma. . . . However,

every case is unique, and the comparison to these cases fails to persuade.”).

               Mr. Pomales’s other principal medical condition, psoriasis, is not among those

conditions the CDC reports may increase a person’s risk of severe illness from COVID-19. It is

true that this Court has recognized that some treatments of psoriasis may create such a risk. See

United States v. Chappell, No. 16-CR-512 (LTS), 2020 WL 3415229, at *1 (S.D.N.Y. June 22,

2020) (“Mr. Chappell is being treated for advanced psoriasis with potent anti-tumor necrosis

factor (anti-TNF) immunosuppressive therapies (Adalimumab [also known as Humira] and/or

Etanercept) that compromise his immune system and undermine his ability to fight off a viral

infection, including COVID-19.”). However, while Mr. Pomales claims on reply that he

discussed one or more of these medications with his physician, who recommended against their

use “because of COVID-19” (Reply at 2-3), the medical records do not reflect that advice, and

Mr. Pomales is not on such immunosuppressant medication. Moreover, there is no indication in

the record that such medication would be indicated for him even if he were on home

confinement, given the pandemic conditions in the United States. The record does not

demonstrate that Mr. Pomales’s psoriasis is a condition that “substantially diminishes” his ability




POMALES - MTN FOR COMPASSIONATE RELEASE.DOCX       VERSION AUGUST 12, 2020                          5
          Case 1:16-cr-00826-LTS Document 504 Filed 08/12/20 Page 6 of 9




“to provide self-care within the environment of a correctional facility” in the context of the

COVID-19 pandemic or that his combination of medical conditions creates extraordinary and

compelling circumstances warranting compassionate release. See U.S.S.G. 1B1.13 and cmt. N.1.

(A)(ii)(I), 1(A)(ii)(III).

                 The Court also notes that FCI Berlin appears to pose comparatively less risk of

COVID-19 infection as compared to certain other BOP facilities. According to the BOP, FCI

Berlin has conducted 137 tests of inmates, yet only one inmate has tested positive for COVID-

19. BOP, COVID-19 Coronavirus, https://www.bop.gov/coronavirus/ (last visited August 12,

2020). See also United States v. Felix, No. 12-CR-322 (RJS), 2020 WL 4505622, at *2

(S.D.N.Y. Aug. 4, 2020) (noting, in denying motion for compassionate release, that “[t]here now

appears to be a single confirmed case of COVID-19 among the inmate population at [the

defendant’s facility], as well as two confirmed cases among the staff”). Moreover, Coos County,

in which FCI Berlin is located, has reported only 17 total COVID-19 infections since March

2020 (with only one hospitalization), and currently reports only one positive case. New

Hampshire Department of Health and Human Services, COVID-19 Summary Dashboard,

https://www.nh.gov/covid19/dashboard/summary.htm (last visited August 12, 2020). The

relative lack of positive COVID-19 cases in and around FCI Berlin, together with the steps the

BOP is taking to counter the spread of COVID-19 in its facilities as a whole (see Opp. at 6), also

weigh against a finding of extraordinary and compelling circumstances in this case.

                 Finally, Mr. Pomales is 42 years old, and thus is outside the age groups at the

highest risk of severe illness from COVID-19. CDC, COVIDView, A Weekly Surveillance

Summary of U.S. COVID-19 Activity, https://www.cdc.gov/coronavirus/2019-ncov/covid-

data/covidview/index.html (last visited August 12, 2020). See also, e.g., Alvarez, 2020 WL




POMALES - MTN FOR COMPASSIONATE RELEASE.DOCX       VERSION AUGUST 12, 2020                         6
           Case 1:16-cr-00826-LTS Document 504 Filed 08/12/20 Page 7 of 9




3640523, at *2 (“Alvarez is forty-four years old. He is neither elderly nor infirm. He has been

diagnosed with, among other things, long-term bronchial asthma and hyperlipidemia. . . . There

is no question Alvarez has health issues, but his health is stable and has been aided effectively by

routine monitoring and medication.”); United States v. Mascuzzio, No. 16-CR-576 (JFK), 2020

WL 3050549, at *3 (S.D.N.Y. June 8, 2020) (“Mascuzzio’s age [40] and his asthma are not

severe enough to warrant compassionate release.”); United States v. Sessum, No. 15-CR-667

(KPF), 2020 WL 2836781, at *3 (S.D.N.Y. June 1, 2020) (“Mr. Sessum is 43 years old, which

would otherwise place him at a comparatively low risk of hospitalization or death from COVID-

19.”).

                The Court therefore concludes that Mr. Pomales’s health conditions, while

serious, do not present extraordinary and compelling reasons warranting a reduction of his

sentence. The Court further finds that that the Section 3553(a) factors do not favor Mr.

Pomales’s release. 6 In particular, the Court notes that Mr. Pomales has served only 41 months of

his 120-month custodial sentence, which was already a substantial variance below the applicable

sentencing guidelines range of 188 to 235 months. (See Docket Entry No. 288 at 18:8-25:4.)

Reduction of his sentence to time served would not “reflect the seriousness of the offense,”


6
         The sentencing factors set forth in 18 U.S.C. section 3553(a) are: “(1) the nature and
         circumstances of the offense and the history and characteristics of the defendant; (2) the
         need for the sentence imposed—(A) to reflect the seriousness of the offense, to promote
         respect for the law, and to provide just punishment for the offense; (B) to afford adequate
         deterrence to criminal conduct; (C) to protect the public from further crimes of the
         defendant; and (D) to provide the defendant with needed educational or vocational
         training, medical care, or other correctional treatment in the most effective manner; (3)
         the kinds of sentences available; (4) the kinds of sentence and the sentencing range . . . ;
         (5) any pertinent policy statement [issued by the Sentencing Commission in effect on the
         date the defendant is sentenced]; (6) the need to avoid unwarranted sentence disparities
         among defendants with similar records who have been found guilty of similar conduct;
         and (7) the need to provide restitution to any victims of the offense.” 18 U.S.C.A.
         § 3553(a) (Westlaw through P.L. 116-152).



POMALES - MTN FOR COMPASSIONATE RELEASE.DOCX       VERSION AUGUST 12, 2020                          7
         Case 1:16-cr-00826-LTS Document 504 Filed 08/12/20 Page 8 of 9




“promote respect for the law,” “provide just punishment for the offense,” “afford adequate

deterrence to criminal conduct,” or “avoid unwarranted sentence disparities among defendants

with similar records who have been found guilty of similar conduct,” especially in light of the

applicable guidelines range. 18 U.S.C.A. § 3553(a)(2)(A)-(b), (a)(4), (a)(6). Nor, although Mr.

Pomales has strong family support and is clearly making a focused effort to pursue training and

education that will eventually enable him to reenter the community as a positive and productive

citizen, has Mr. Pomales persuaded the Court that he is no longer a danger to the community.

His lengthy history of prior drug offenses, the quantities of narcotics involved and his role in the

offense for which he is currently incarcerated, and his possession of a weapon in connection with

his drug offense suggest a strong risk of further recidivism warranting continued custody for the

protection of the public as well as to promote deterrence.



                                           CONCLUSION

               For the reasons set forth above, Mr. Pomales’s motion for compassionate release

pursuant to 18 U.S.C. § 3582(c)(1)(A) is denied. An Order on Motion for Sentence Reduction

Under 18 U.S.C. § 3582(c)(1)(A) will also be entered.

               Docket Entry No. 496 is resolved.

       SO ORDERED.

Dated: New York, New York
       August 12, 2020

                                                              /s/ Laura Taylor Swain
                                                              LAURA TAYLOR SWAIN
                                                              United States District Judge
Copy mailed to:
Dennis Pomales, Reg. No. 78694-054
FCI Berlin



POMALES - MTN FOR COMPASSIONATE RELEASE.DOCX      VERSION AUGUST 12, 2020                              8
         Case 1:16-cr-00826-LTS Document 504 Filed 08/12/20 Page 9 of 9




Federal Correctional Institution
P.O. Box 9000
Berlin, NH 03570




POMALES - MTN FOR COMPASSIONATE RELEASE.DOCX   VERSION AUGUST 12, 2020    9
